t c summary opinion united_states tax_court allison lea mullins petitioner and billy craig mullins intervenor v commissioner of internal revenue respondent docket no 16987-08s filed date allison lea mullins pro_se billy craig mullins pro_se timothy s sinnott for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to dependency_exemption deductions claimed for intervenor’s children for the tax_year whether petitioner is entitled to child tax_credits for with respect to intervenor’s children and whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 c or f for the deficiency as determined by respondent background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in indiana and intervenor resided in kentucky petitioner and intervenor were married in date and separated in date before they separated petitioner and intervenor filed a joint federal_income_tax return for the tax_year petitioner and intervenor were divorced as of date the parties’ settlement agreement and decree of dissolution of marriage does not contain any provisions regarding which of the parties is liable for payment of the proposed deficiency for before date intervenor had been married to sandra m mullins with whom intervenor had two children hereinafter referred to as j c m and s l m the dissolution of marriage contract and agreement between intervenor and sandra m mullins provided that intervenor would have the right to claim j c m but not s l m as a dependent for federal_income_tax purposes for all years beginning in provided that intervenor remained current in satisfying his child_support obligation in addition to his children with sandra m mullins intervenor also had a child hereinafter referred to as e m e m with monica gail ely pursuant to an indiana court order court order dated date intervenor was given the right to claim e m e m as a dependent on his federal_income_tax return for and for all future even-numbered years provided that he and ms ely executed all documents necessary in order to effectuate the income_tax provisions provided in the court order petitioner prepared a joint federal_income_tax return on behalf of herself and intervenor on the return petitioner and intervenor claimed dependency_exemption deductions for j c m and e m e m in addition petitioner and intervenor claimed 2the court refers to minor children by their initials see rule a child tax_credits for both children petitioner and intervenor failed to include form_8332 release of claim to exemption for child of divorced or separated parents with respect to either j c m or e m e m when the return was filed on the joint_return petitioner and intervenor reported an overpayment of dollar_figure in their federal_income_tax upon issuance the refund of the claimed overpayment was reduced by dollar_figure in order to satisfy a child_support obligation of intervenor the balance of the overpayment was directly deposited into petitioner’s personal savings account on date just days before petitioner and intervenor separated during the tax_year petitioner and intervenor earned wages of dollar_figure and dollar_figure respectively ie dollar_figure in combined wages in addition to these wages intervenor received unemployment benefits totaling dollar_figure on the return petitioner and intervenor reported the wages and unemployment benefits and claimed dependency_exemptions for themselves j c m and e m e m petitioner attached to the return a form_8379 injured_spouse allocation listing herself as the injured_spouse on the form_8379 petitioner allocated all the wages and unemployment_compensation received by petitioner and intervenor to herself petitioner attached form_8379 because she was aware that intervenor was in arrears on his child_support_obligations during the tax_year petitioner maintained a checking account and a savings account in her name alone expenses were paid out of those accounts as the intervenor maintained no accounts of his own petitioner has remarried and her current surname is brassfield discussion generally the commissioner’s determination in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving error in the commissioner’s determinations rule a 290_us_111 under sec_7491 the burden_of_proof with respect to any factual issue shifts to the commissioner if the taxpayer introduces credible_evidence with respect to that issue rule a petitioner has neither claimed nor shown eligibility for a shift in the burden_of_proof i dependency_exemption deductions generally a taxpayer may claim dependency_exemption deductions for all individuals who are dependents of the taxpayer for the tax_year sec_151 c dependent is defined by sec_152 as including a qualifying_child sec_152 in order to be a qualifying_child the child must share the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year at issue sec_152 petitioner and intervenor did not have custody of j c m and e m e m nor did they share an abode with them for more than one-half of the tax_year the record shows that sandra mullins and ms ely had custody of their respective children as a result intervenor was the noncustodial_parent of both j c m and e m e m where there are divorced or separated parents special rules may determine which parent may claim a dependency_exemption deduction for a dependent_child sec_152 specifies how to determine the dependent status of children of divorced parents sec_152 applies if a child receives more than one-half of his support from his parents the parents are divorced separated or live apart and the parents have custody of the child for more than one-half of the tax_year if the requirements of sec_152 are met the custodial_parent may claim the exemption unless all of the criteria for one of the exceptions in sec_152 are met the only exception relevant here is sec_152 which provides that the noncustodial_parent may claim the dependency_exemption deduction for a calendar_year if the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim the child as a dependent for the taxable_year and the noncustodial_parent attaches the declaration to his return for the taxable_year the regulations in effect for the tax_year specify that the declaration required under sec_152 must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 sec_1_152-4t a q a-3 temporary income_tax regs fed reg date form_8332 requires a taxpayer to furnish the names of the children for whom exemption claims were released the years for which the claims were released the signature of the custodial_parent the date of the custodial parent’s signature the name of the noncustodial_parent claiming the exemption and the social_security numbers for the custodial and noncustodial parents himes v commissioner tcmemo_2010_97 because intervenor was the noncustodial_parent for both j c m and e m e m petitioner and intervenor were required to attach for each child either an executed form_8332 or a statement conforming to its substance to their return in order to claim the dependency_exemption deductions see sec_152 petitioner and intervenor failed to attach forms the dissolution of marriage contract and agreement and the court order pertaining respectively to j c m and e m e m had they been attached to the return would not have constituted statements that sufficiently conformed to the substance of form_8332 we have held that a divorce decree that unambiguously releases the dependency_exemption to the noncustodial_parent and is signed by the custodial_parent can conform in substance to form_8332 boltinghouse v commissioner tcmemo_2003_134 in contrast an ambiguous or contingent release of the dependency_exemption cannot conform in substance to form_8332 thomas v commissioner tcmemo_2010_11 as a result the dissolution of marriage contract and agreement does not conform to the substance of form_8332 as its release of the dependency_exemption deduction for j c m is conditioned upon intervenor’s remaining current on his child_support_obligations for the year see thomas v commissioner supra the court order pertaining to e m e m also fails to substantially conform to the substance of form_8332 any document must satisfy the signature requirement of sec_152 in order for that document to qualify as a statement conforming to the substance of form_8332 114_tc_184 because the court order is not signed by the custodial_parent it fails to conform to the substance of form_8332 3intervenor’s testimony at trial indicated that he believed he was behind on child_support payments for both j c m and e m e m for the tax_year additionally dollar_figure of petitioner and intervenor’s claimed income_tax overpayment refund for was offset against child_support_obligations of intervenor because forms were not attached to the federal_income_tax return petitioner filed this court sustains respondent’s determination with respect to the dependency_exemption deductions ii child tax_credits sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer qualifying_child for purposes of the child_tax_credit means a qualifying_child as defined in sec_152 who has not yet attained age sec_24 in addition a child for whom the requirements of sec_152 are met is treated as a qualifying_child of the taxpayer sec_152 because j c m and e m e m were not qualifying children under sec_152 and the requirements for the exception in sec_152 were not satisfied the children do not satisfy the qualifying_child requirement of the child_tax_credit under sec_24 thomas v commissioner supra walker v commissioner tcmemo_2008_194 iii innocent spouse relief sec_6013 generally provides that married couples who file a joint income_tax return are jointly and severally liable for any resulting income_tax_liability a spouse may seek relief from joint_and_several_liability under sec_6015 in appropriate circumstances sec_6015 c and f olson v commissioner tcmemo_2009_294 a sec_6015 sec_6015 authorizes the commissioner to grant relief from joint_and_several_liability for tax if the taxpayer requesting relief satisfies each of the following five requirements a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency attributable to such understatement and e the other individual elects the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election the spouse requesting relief bears the burden of proving that she satisfies each of these five requirements see rule a haltom v commissioner tcmemo_2005_209 the requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them prevents a requesting spouse from qualifying for relief offered therein 119_tc_306 affd 101_fedappx_34 6th cir haltom v commissioner supra respondent does not dispute that petitioner satisfies the elements of sec_6015 regarding the filing of a joint_return the attribution of an understatement_of_tax to an erroneous item of the nonrequesting spouse and timely election under sec_6015 b and e respectively however respondent contends that petitioner does not satisfy the remaining two requirements of sec_6015 and d a requesting spouse has knowledge or reason to know of an understatement if she actually knew of the understatement or if a reasonable person in similar circumstances at the time she signed the return could be expected to know that the return contained an understatement sec_1_6015-2 income_tax regs all of the facts and circumstances are considered in determining whether a requesting spouse had reason to know of an understatement id in the case before us the deficiency is based upon improperly claimed dependency_exemption deductions and child tax_credits on petitioner and intervenor’s federal_income_tax return petitioner personally prepared that return and failed to 4respondent through his pretrial memorandum concedes that petitioner has satisfied the elements of sec_6015 b and e attach to it either a form_8332 or a document of a substanitally similar character as is required to be eligible for the dependency_exemption deduction she was aware that the form_8332 was not attached and she knew or should have known that because of this omission she and intervenor were not eligible to claim the dependency_exemption deductions additionally the fact that petitioner knew intervenor was behind on his child_support_obligations further indicates that she knew that he was not eligible to claim the children as dependents as his right to the deduction was expressly conditioned on his fulfilling his child_support obligation we find that petitioner has failed to satisfy the requirements of sec_6015 because she knew or had reason to know that she was not justified in claiming the deductions and credits related to intervenor’s children on their return under sec_6015 petitioner also has to establish that taking into account all the facts and circumstances it would be inequitable to hold her liable for the deficiency in tax for see doyle v commissioner tcmemo_2003_96 affd 94_fedappx_949 3d cir all of the facts and circumstances are considered in determining whether it is inequitable to hold a requesting spouse jointly and severally liable for an understatement sec_1_6015-2 income_tax regs relevant factors include whether there was any participation in wrongdoing on the part of the requesting spouse doyle v commissioner supra sec_1_6015-2 income_tax regs petitioner prepared the return on which she claimed the disallowed deductions and credits and thereby actually participated in the action that led to the deficiency the fact that petitioner was responsible for the events leading to the deficiency further indicates that she has not satisfied the requirements of sec_6015 and is not eligible for relief thereunder b sec_6015 under sec_6015 if the requesting spouse is no longer married to or is legally_separated from the spouse with whom she filed the joint_return she may elect to limit her liability for a deficiency as provided in sec_6015 demattos v commissioner tcmemo_2010_110 however the election is not available where the secretary has demonstrated that the individual making the election had actual knowledge at the time the individual signed the return of the item giving rise to the deficiency sec_6015 in accordance with our findings above we find that the fact that petitioner prepared and filed the return herself while failing to attach a form_8332 or a document of substantially_similar character shows that petitioner had actual knowledge of the items giving rise to the deficiency and thereby prevents her from obtaining relief under sec_6015 c sec_6015 sec_6015 allows for an alternative means of relief for a requesting spouse who does not otherwise qualify for relief under sec_6015 or c sec_6015 sec_6015 permits relief from joint_and_several_liability where it would be inequitable to hold the individual liable for any unpaid tax or any deficiency sec_6015 under sec_6015 the secretary may grant equitable relief to a requesting spouse on the basis of the facts and circumstances of their case sec_6015 the commissioner has prescribed revenue_procedure guidelines to be used by internal_revenue_service irs employees in determining whether a requesting spouse is entitled to relief from joint_and_several_liability under sec_6015 revproc_2003_61 2003_2_cb_296 revproc_2003_61 supra lists the factors that irs employees are to consider and the court consults those same factors when reviewing a denial of relief by the irs demattos v commissioner supra respondent concedes that petitioner satisfies the threshold requirements of revproc_2003_61 sec_4 c b pincite which must be satisfied in order for petitioner to be eligible to submit a request for equitable relief under sec_6015 revproc_2003_61 sec_4 c b pincite provides factors to be considered in determining whether relief should be granted to a taxpayer who has satisfied the threshold requirements of revproc_2003_61 sec dollar_figure but does not qualify for relief under revproc_2003_61 sec_4 c b pincite these factors include marital status economic hardship knowledge or reason to know nonrequesting spouse’s legal_obligation significant benefit and compliance with income_tax laws id sec_4 a c b pincite respondent concedes that petitioner is divorced factor that she did not receive a significant benefit from the claimed dependency_exemption deductions factor and that she has been in compliance with federal_income_tax laws for subsequent years factor therefore we find that these factors weigh in favor of relief we will now examine the remaining factors 5respondent through his pretrial memorandum concedes that petitioner satisfies the requirements of revproc_2003_61 sec_4 2003_2_cb_296 6respondent’s concessions regarding revproc_2003_61 sec_4 c b pincite are also taken from respondent’s pretrial memorandum factor economic hardship the record regarding the level of hardship petitioner would face is limited because she is employed and has failed to show the court what her expenses are we find that petitioner has not proven economic hardship this factor weighs against relief factor knowledge or reason to know because we have already found that petitioner had knowledge of the deductions and credits giving rise to the deficiency we find that this factor weighs against relief factor nonrequesting spouse’s legal_obligation because under the divorce decree neither party has an obligation to pay the deficiency we find that this factor is neutral conclusion of the factors discussed three of them support relief marital status lack of significant benefit and compliance with income_tax laws two factors weigh against relief knowledge or reason to know and economic hardship and one factor is neutral nonrequesting spouse’s legal_obligation revproc_2003_61 sec_4 a iii b c b pincite provides that in a deficiency case reason to know of the item giving rise to the deficiency will not be given more weight than other factors however actual knowledge of the item will weigh heavily against relief being granted we find that the factors supporting relief are outweighed by petitioner’s actual knowledge of items giving rise to the deficiency including her preparation of the tax_return and her failure to include appropriate supporting documentation for the deductions and credits claimed on the basis of the foregoing we hold that petitioner has failed to carry her burden of showing that she is entitled to relief from joint_and_several_liability under sec_6015 for to reflect the foregoing decision will be entered for respondent
